      CASE 0:15-cv-02210-PJS-BRT Document 338 Filed 05/31/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


LAWRENCE MAXCY,                                             Civil No. 15-2210 (PJS/BRT)

Individually, and on behalf of those similarly situated,

       Plaintiff,

v.

PAUL SCHNELL,
In his official capacity as Commissioner, Minnesota Department of Corrections;

DAVID A. PAULSON, M.D.,
In his official capacity as Medical Director, Minnesota Department of Corrections;

NANETTE LARSON,
In her official capacity as Health Services Director, Minnesota Department of Corrections,

       Defendants.



         [PROPOSED] ORDER FOR JOINT MOTION FOR FINAL APPROVAL
                      OF CLASS ACTION SETTLEMENT

       WHEREAS, a class action is pending in this Court captioned Lawrence Maxcy v. Paul

Schnell, et. al., No. 15-cv-2210 (PJS/BRT) (D. Minn.) (“Action”);

       WHEREAS, (a) Lawrence Maxcy, (“Named Plaintiff” or “Class Representative”), and

(b) Paul Schnell, in his official capacity as Commissioner of the Minnesota Department of

Corrections (“DOC”), David A. Paulson, in his official capacity as the Medical Director of the

DOC, and Nanette Larson, in her official capacity as Health Services Director of the DOC,

(collectively, “Defendants” or “the DOC”) have determined to settle the Action with prejudice

on the terms and conditions set forth in the Settlement Agreement dated March 14, 2019

(“Settlement Agreement” or “Settlement”), subject to approval of this Court;
      CASE 0:15-cv-02210-PJS-BRT Document 338 Filed 05/31/19 Page 2 of 4



       WHEREAS, the Court granted the Motion for Class Certification (Dkt. No. 238) and

certified a class defined as “all current and future inmates of Minnesota correctional facilities

who have been diagnosed with chronic hepatitis C and have not received treatment with a direct-

acting antiviral medication” (“Class”) (Dkt. No. 317);

       WHEREAS, the Court appointed Lawrence Maxcy as the Class Representative, and

Ciresi Conlin, LLP as Lead Class Counsel (“Lead Class Counsel”) (Id.);

       WHEREAS, the Court granted preliminary approval to the Parties’ Settlement

Agreement and its provisions to distribute notice to the Class (Dkt. No. 329);

       WHEREAS, the Parties to this case have filed a Joint Motion for Final Approval of Class

Action Settlement; and

       WHEREAS, the Court has read and considered: (a) the Parties’ Joint Motion for Final

Approval of Class Action Settlement and the papers filed and arguments made in connection

therewith; (b) the Settlement Agreement and the exhibits attached thereto; and (c) the file and

record in the Action, including the fairness hearing held before this Court on June 24, 2019, and

has found good cause for entering the following Order.

       Accordingly, the Court makes the following findings:

       1. The Court has jurisdiction over the subject matter of the Action, and all matters

           relating to the Settlement, as well as personal jurisdiction over all of the Parties and

           the Class.

       2. This Order and Judgment incorporates and makes a part hereof the Settlement

           Agreement filed with the Court on March 15, 2019. (Dkt. No. 327, Exhibit 1).

       3. The Notice to the Class regarding the proposed Settlement Agreement was adequate,

           pursuant to Rule 23(e) of the Federal Rules of Civil Procedure. The Settlement




                                                  2
CASE 0:15-cv-02210-PJS-BRT Document 338 Filed 05/31/19 Page 3 of 4



    Agreement included proposed forms of Notice (“Notice Documents”) that received

    the Court’s preliminary approval. (Dkt. No. 329). The distribution and publication of

    the Notice Documents were accomplished in a manner consistent with the Settlement

    Agreement and the Order Preliminarily Approving Settlement and Providing for

    Notice. (Id.). The Notice Documents and their distribution constituted notice that was

    reasonably calculated to apprise the Class of the pendency of the Action, the effect of

    the proposed Settlement, its award of attorneys’ fees and costs, and their right to

    object to any aspect of the Settlement. The Notice Documents and their dissemination

    constituted due, adequate, and sufficient notice to all persons entitled to receive notice

    of the proposed Settlement and satisfied the requirements of the Constitution of the

    United States (including the due process clause), Rule 23 of the Federal Rules of

    Civil Procedure, and all other applicable laws and rules.

 4. The Court considered the objections and comments to the Settlement Agreement from

    twenty two prisoners, and the Court overrules the objections.

 5. The Settlement Agreement is fair, reasonable, and adequate, pursuant to Rule 23(e) of

    the Federal Rules of Civil Procedure and Van Horn v. Trickey, 840 F.2d 604 (8th Cir.

    1988).

 6. The Settlement Agreement’s award of attorneys’ fees and costs is fair and reasonable.



 Therefore, it is hereby ORDERED that:

 1. The Joint Motion Seeking Final Approval of Class Action Settlement is GRANTED.

 2. Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Settlement

    Agreement is fully and finally APPROVED in all respects, as fair, reasonable, and




                                          3
    CASE 0:15-cv-02210-PJS-BRT Document 338 Filed 05/31/19 Page 4 of 4



         adequate to the Class. The Parties are directed to implement, perform, and

         consummate the Settlement Agreement in accordance with its terms and provisions.

      3. The award of attorneys’ fees and costs outlined in the Settlement Agreement is

         APPROVED.

      4. The Court expressly retains jurisdiction until ________________ as set forth in the

         Settlement Agreement, in order to enter any further orders that may be necessary or

         appropriate in administering or implementing the terms and provisions of the

         Settlement Agreement.

SO ORDERED this ____________ day of _________________, 2019


                                                  ____________________________________
                                                  The Honorable Patrick J. Schiltz
                                                  United States District Judge




                                              4
